Citation Nr: 0300803	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  02-02 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a bilateral eye 
disorder, currently diagnosed as retinitis pigmentosa.

(The claim of entitlement to service connection for 
retinitis pigmentosa is the subject of a future decision.)


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel





INTRODUCTION

The veteran served on active duty from October 1979 to 
August 1984. 

The current appeal arose from a December 2001 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico.  The RO 
determined that new and material evidence had been 
submitted to reopen a claim of service connection for 
retinitis pigmentosa, formerly rated as macular 
degeneration, and that service connection for the disorder 
was not warranted.  

The Board does not have jurisdiction to consider a claim 
that has been previously adjudicated unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must find that new and material 
evidence has been presented.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  See also Winters v. West, 12 
Vet. App. 203 (1999).  Therefore, although the VA RO in 
Albuquerque, New Mexico, reopened the claim, the issue is 
as stated on the title page.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West. Supp. 2002).

The Board has duly considered the provisions of the VCAA 
and is now undertaking additional development on the issue 
of entitlement to service connection for retinitis 
pigmentosa pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002); 38 C.F.R. § 19.9(a)(2) 
(2002).  When it is completed, the Board will provide 
notice of the development as required by 38 C.F.R. § 
20.903.  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing the issue of entitlement to service 
connection for a bilateral eye disorder, currently 
diagnosed as retinitis pigmentosa.




As there remains additional development of the service 
connection claim, discussion of the Board's duty to assist 
in light of the VCAA is premature at this time.  

Additionally, the Board need not discuss the limited 
application of the VCAA in new and material evidence 
claims, given the favorable disposition of that issue as 
decided herein.


FINDINGS OF FACT

1.  In an April 1996 confirmed rating decision, the VA RO 
in New Orleans, Louisiana, found that no new and material 
evidence had been submitted to warrant reopening the 
veteran's claim for a bilateral eye disorder, and notified 
the veteran; he did not appeal that decision.

2.  The additional evidence added to the record since 
April 1996 bears directly and substantially upon the 
specific matter under consideration; is not cumulative or 
redundant; and, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered to fairly decide the merits of the claim


CONCLUSION OF LAW

Evidence received since the April 1996 rating decision 
wherein the RO denied reopening the claim of entitlement 
to service connection for a bilateral eye disorder is new 
and material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c) (West 1991 & 
Supp. 2002);  38 C.F.R. §§ 3.104, 3.156(a), 
20.302, 20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence that was of record prior to the unappealed 
April 1996 rating decision wherein the RO declined to 
reopen the claim of entitlement to service connection for 
a vision disorder is reported in pertinent part below.

Service medical records show that on the September 1979 
entrance examination the veteran's distant uncorrected 
vision was 20/25 in the right eye and 20/20 in the left 
one and his near vision was J-1 bilaterally.  It was 
reported in the summary of defects and diagnoses section 
of the examination report that the veteran had a decrease 
in visual acuity.  

In October 1979, the veteran had 20/20 vision bilaterally 
without a prescription.  The veteran in January 1980 had a 
cut under the left eye.  In April 1980, he reported that 
since he had had that cut, he had noticed that objects 
appear much brighter (light wise) out of the right eye.  
Physical examination of the eyes revealed that the fundi 
were within normal limits and that no lesions were noted.  
In November 1981, the veteran complained of photophobia in 
the right eye.  A fundus scan was unremarkable and no 
objective photophobia was found.  It was indicated that 
visual acuity in the right eye seemed to fluctuate - 
specifically, the right eye did not yield consistently 
higher visual acuity than 20/50 and was unable to refract.  

On the August 1984 separation examination, the veteran 
reported that he had had eye trouble.  It was noted that 
he first noticed a visual problem three years ago and that 
he had 20/25 right distant vision in 1979.  

On examination, his distant uncorrected vision was 20/200 
in the right eye and 20/20 in the left one.  His near 
uncorrected vision was 20/50 in the right eye and 20/25 in 
the left one.  The diagnosis was defective vision.

VA outpatient treatment records dated from March to May 
1987 reflect that in March it was noted that the veteran's 
vision problems began before active service.  An 
examination of the fundi in May 1987 revealed macular 
sheen with some pigment changes.  

Private medical records dated from January 1985 to January 
1989 show that in July 1985 the veteran had complaints of 
blurred vision.  In an October 1986 statement, Dr. SMB 
(initials) indicated that the veteran had macular pigment 
degeneration in both eyes.  In an undated statement, Dr. 
JCC (initials) noted that the veteran had retinitis 
pigmentosa.

The evidence submitted subsequent to the unappealed April 
1996 confirmed rating decision wherein the RO declined to 
reopen the claim of entitlement to service connection for 
a bilateral eye disorder is reported in pertinent part 
below.

In a March 2001 statement, Dr. RWL (initials) reviewed 
service medical records dated in November 1981.  Dr. RWL 
noted that the findings on those service medical records 
and indicated that retinitis pigmentosa was diagnosed in 
1986.  Dr. RWL reported that the natural history of that 
disease is frequently a relatively slow progression 
manifested by poor vision and that it would be assumed 
that retinitis pigmentosa began while he was still in 
active service.  

In an April 2001 statement, Dr. DCM (initials) reviewed 
service medical records dated in November 1981 and the 
separation examination.   With regard to the finding of a 
20/50 visual deficit in November 1981, Dr. DCM indicated 
that while there was no finding to document the onset of 
clinical retinitis pigmentosa, it could be assumed, all 
other findings being equal, that the 20/50 visual deficit 
could be due to retinitis pigmentosa.  As to the notation 
on the separation examination of defective vision, Dr. DCM 
again indicated that such a finding could be due to 
retinitis pigmentosa.  Dr. DCM noted that early symptoms 
of retinitis pigmentosa could vary and be quite mild with 
minimal clinical findings.  Dr. DCM opined that the early 
changes in vision in the right eye were a promontory 
finding of retinitis pigmentosa.  


Criteria

Finality and Materiality

An application, formal or informal, which has been allowed 
or disallowed by the agency of original jurisdiction, 
becomes final by the expiration of one year after the date 
of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  See 38 C.F.R. 
§ 3.160(d) (2002).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.1103 (2002).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding 
on all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104 (West 
1991 & Supp. 2002).  A final and binding agency decision 
shall not be subject to revision on the same factual basis 
except by duly constituted appellate authorities or except 
as provided in 38 C.F.R. § 3.105.  See 38 C.F.R. § 
3.104(a) (2002).

When a claim to reopen is presented under section 5108, 
the Secretary must first determine whether the evidence 
presented or secured since the last final disallowance of 
the claim is new and material.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the 
Federal Circuit (hereafter "CAFC") noted that new evidence 
could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince 
the Board to grant a claim.  Id. at 1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition 
of the claim.  38 U.S.C.A. § 5108 (West 1991); Hickson v. 
West, 12 Vet. App. 247 (1999); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett, 83 F.3d at 1383.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a) (2001).

It has been held that, in accordance with 38 C.F.R. § 
3.156, evidence is new and material if it (1) was not of 
record at the time of the last final disallowance of the 
claim and is not merely cumulative of evidence of record; 
(2) is probative of the issue at hand; and (3) is 
significant enough, either by itself or in connection with 
other evidence in the record, that it must be considered 
to decide the merits of the claim.  See Anglin v. West, 
203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) (upholding the 
first two prongs of the Colvin new and materiality test, 
while defining how materiality is established (the third 
prong as listed above)); see also Shockley v. West, 11 
Vet. App. 208 (1998); Evans v. Brown, 9 Vet. App. 273, 283 
(1996); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).




In Kutscherousky v. West, 12 Vet. App. 369 (1999), the 
United States Court of Appeals for Veterans Claims 
(hereafter "CAVC") held that the prior holdings in Justus 
and Evans that the evidence is presumed to be credible was 
not altered by the CAFC decision in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently 
amended, and that the standard for finding new and 
material evidence has changed as a result.  See 38 C.F.R. 
§ 3.156(a) (2002).

However, this change in the law is not applicable in this 
case because the veteran's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  See 
66 Fed. Reg. 45,620, 45,629 (August 29, 2001).


Service Connection

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released 
under conditions other than dishonorable from the period 
of service in which the disease or injury was incurred, 
provided the disability is not the result of the person's 
own willful misconduct.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2002).

The CAVC has held that, in order to prevail on the issue 
of service connection, there must be medical evidence of a 
(1) current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disease or injury.  Hickson, 12 
Vet. App. at 253.





When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 
3.102, 4.3 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of 
positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107.


Analysis

The March and April 2001 statements of Drs. RWL and DCM, 
respectively, are new and material evidence.  This 
evidence relates the retinitis pigmentosa to active 
service and indicates that the disorder did not preexist 
active service.  This additional evidence bears directly 
and substantially upon the specific matter under 
consideration; is not cumulative or redundant; and, by 
itself or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156 (2001).  

Therefore, the claim of entitlement to service connection 
for a bilateral eye disorder, currently diagnosed as 
retinitis pigmentosa, is reopened.  

As noted above, the Board is undertaking additional 
development on the issue of service connection for this 
disorder pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2).


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of service connection for a bilateral eye 
disorder, currently diagnosed as retinitis pigmentosa, the 
appeal is granted to this extent.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

